Exhibit EXECUTIVE OFFICER REIMBURSEMENT AGREEMENT This Executive Officer Reimbursement Agreement (this “Agreement”) is dated as of November 16, 2009, by and between Telkonet, Inc., a Utah corporation (the “Company”) and (the “Executive Officer”). RECITALS A.Prior to the date of this Agreement, the Company received short term loans from the Executive Officer and the aggregate amount currently outstanding under such short term loans is $ (the “Outstanding Amount”). B.Concurrently with the execution of this Agreement, the Company, the Executive Officer and certain other parties are entering into a Securities Purchase Agreement (the “Purchase Agreement”) providing for the sale of shares (the “Preferred Shares”) of the Company’s Series A Preferred Stock, par value $0.001 per share, and warrants (the “Warrants”) to purchase shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”). C.The Company and the Executive Officer desire to enter into this Agreement to set forth their agreement and understanding with respect to how a portion of the Outstanding Amount will be reimbursed by the Company through the sale and issuance of Shares and Warrants pursuant to the Purchase Agreement. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Executive Officer hereby agree as follows: 1.Reimbursement of a Portion of the Outstanding Amount. The Executive Officer shall accept, in full and complete satisfaction of $ of the Outstanding Amount, Preferred Shares which are convertible into shares of Common Stock and Warrants to purchase shares of Common Stock pursuant to the Purchase Agreement.This Agreement hereby satisfies the Executive Officer’s obligation to deliver his Subscription Amount (as defined in the Purchase Agreement) pursuant to Sections 2.1(c) and 2.2(b)(ii) of the Purchase Agreement. 2.Successors and Assigns. This Agreement shall be binding upon and inure to the benefit of the parties and their respective successors and assigns.The parties hereto shall not assign this Agreement or any rights or obligations hereunder without the prior written consent of the other parties hereto. 3.Applicable Law. All questions concerning the construction, validity, enforcement and interpretation of this Agreement shall be governed by and construed and enforced in accordance with the internal laws of the State of Utah, without regard to the principles of conflicts of law thereof. 4.Further Assurances.
